IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-16-00138-CV

D. SCOTT SONNTAG AND REAGAN GREENHAW,
                                  Appellants
v.

CLEBURNE INDEPENDENT SCHOOL DISTRICT,
                                   Appellee



                            From the 249th District Court
                               Johnson County, Texas
                             Trial Court No. T201400301


                            MEMORANDUM OPINION


       The Clerk of this Court notified the parties in an October 20, 2016 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days. No response has been filed. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 30, 2016
[CV06]




Sonntag v. Cleburne Indep. Sch. Dist.                      Page 2